


    


OMNIBUS AMENDMENT TO EQUITY AWARD AGREEMENTS BY AND AMONG FIDELITY & GUARANTY
LIFE, FIDELITY & GUARANTY LI FE HOLDINGS, INC. AND LELAND C. LAUNER, JR.
WHEREAS, Leland C. Launer, Jr. has notified Fidelity & Guaranty Life (“FGL”), on
FGL’s behalf and on behalf of its subsidiaries, including Fidelity & Guaranty
Life Business Services, Inc. (“FGLBS”), that he wishes to retire from employment
and/or appointment with FGLBS (and all of its affiliates including FGL) and
terminate his employment agreement with FGLBS, effective as of April 30, 2015,
and the Board of Directors of FGL has accepted Mr. Launer’s notification of
retirement; and
WHEREAS, FGL, Fidelity & Guaranty Life Holdings, Inc. (“FGLH”), and Mr. Launer
(collectively, the “Parties”) wish to amend Mr. Launer’s outstanding equity
award agreements (the “Award Agreements”) to reflect certain changes to the
terms thereof relating to vesting, exercisability, payment , expiration, and
otherwise, as set forth herein.
NOW THEREFORE. the Parties hereby agree as follows, effective as set forth
herein:
Omnibus Amendment to Equity Award Agreements
The Parties hereby agree to the following amendments to the Award Agreements,
each effective as of March 31, 2015:
1.2012 Restricted Stock Units. The Restricted Stock Agreement, dated December
31, 2012, by and between FGLH and Mr. Launer, as amended by Amendment No. 1
dated November 7, 2013 and by letter agreement dated November 25, 2013 to
convert the award to restricted stock units, is hereby further amended by the
insertion of a new Section 10, as follows:
“Section 10. Accelerated Vesting and Payment. Notwithstanding any contrary
provision of this Agreement effective as of March 31, 2015, the 2,359 unvested
Restricted Stock Units shall become fully vested, and shall be settled by a cash
payment to Mr. Launer no later than April 30, 2015.”
2.2012 Stock Options. The Employee Stock Option Agreement, dated December 31,
2012, by and between FGLH and Mr. Launer, is hereby amended by the insertion of
a new Section 10, as follows:
“Section 10.    Accelerated Vesting; Expiration. Notwithstanding any contrary
provision of this Agreement, effective as of March 31, 2015, (a) the 30,303
unvested Options shall become fully vested and exercisable, and (b) all Options
granted under this Agreement shall remain exercisable, and shall not expire,
until December 31, 20l5, and may be exercised in any of the three open windows
during 2015. The foregoing treatment of Options shall be unaffected by Mr.
Launer ‘s death before December 31, 2015.”
3.2013 Restricted Stock. The 2013 Restricted Stock Agreement, dated December 12,
2013, by and between FGL and Mr. Launer, is hereby amended by the insertion of a
new Section 9, as follows:
“Section 9. Accelerated Vesting. Notwithstanding any contrary provision of this
Agreement, effective as of March 3l, 2015, (a) the 16,226 shares of unvested
Restricted Stock shall become fully vested, and (b) the dividends credited to
the account of Mr.




--------------------------------------------------------------------------------




Launer with respect to such shares shall be paid to Mr. Launer no later than
April 30, 20l5.”
4.20l3 Stock Options. The 2013 Non-Statutory Stock Option Agreement, dated
December 12, 2013, by and between FGL and Mr. Launer, is hereby amended by the
insertion of a new Section 8, as follows:
“Section 8. Accelerated Vesting; Expiration. Notwithstanding any contrary
provision of this Agreement, effective as of March 31, 2015, (a) the 72,980
unvested Non-Statutory Stock Options shall become fully vested and exercisable,
and (b) all Options granted under this Agreement shall remain exercisable, and
shall not expire, until December 31, 2015. The foregoing treatment of
Non-Statutory Stock Options sha1l be unaffected by Mr. Launer‘s death before
December 31, 2015.”
5.2014 Restricted Stock. The Restricted Stock Agreement, dated December 1, 2014,
by and between FGL and Mr. Launer, is hereby amended by the insertion of a new
Section 9, as follows:
“Section 9. Accelerated Vesting. Notwithstanding any contrary provision of this
Agreement, effective as of March 31, 2015, (a) the 16,635 shares of unvested
Restricted Stock shall become fully vested, and (b) the dividends credited to
the account of Mr. Launer with respect to such shares shall be paid to Mr.
Launer no later than April 30, 2015.”
6.2014 Stock Options. The Non-Statutory Stock Option Agreement, dated December
1, 2014, by and between FGL and Mr. Launder, is hereby amended by the insertion
of a new Section 8, as follows:
“Section 8. Accelerated Vesting; Expiration. Notwithstanding any contrary
provision of this Agreement, effective as of March 31, 2015, the 70,833 Non­
Statutory Stock Options granted under this Agreement (a) shall become fully
vested and exercisable, and (b) shall remain exercisable, and shall not expire,
until December 31, 2015. The foregoing treatment of Non-Statutory Stock Options
shall be unaffected by Mr. Launer’s death before December 31, 2015.”
7.Performance Restricted Stock Units. The Performance RSU Grant Agreement, dated
December 12, 2013, by and between FGL and Mr. Launer, is hereby amended by the
insertion of a new Section 6, as follows:
“Section 6. Accelerated Vesting. Notwithstanding any contrary provision of this
Agreement, effective as of March 31, 2015, (a) 44,949 of the Performance RSUs
granted under this Agreement (determined by multiplying 1/3 of l08,225 (the full
three-year grant under the Agreement) by 124.6%, the attained level of the
Performance Measures for the 2014 Fiscal Year, and rounding to the nearest whole
number), shall become vested, and the remainder of the Performance RSUs granted
under this Agreement shall be forfeited, (b) settlement shall be made in respect
of the 44,949 Performance RSUs as soon as practicable following September 30,
2016 (but no later than 60 days thereafter), (c) upon and following March 31,
2015, the Performance RSUs are intended to meet the requirements of Section 409A
of the Code, and any ambiguities shall be construed in accordance with this
intention. The foregoing treatment of Performance RSUs shall be unaffected by
Mr. Launer’s death between March 31, 2015 and September 30, 2016.”




--------------------------------------------------------------------------------




8.2012 Dividend Equivalent Units. The Fidelity & Guaranty Life Holdings, Inc.
2012 Dividend Equivalent Plan (“Plan”), and the grant agreement thereunder by
and between FGLH and Mr. Launer dated December 31, 2012 (“Grant Agreement”), are
hereby amended by the insertion of a new Section 12.13 of the Plan and Section 8
of the Grant Agreement, as follows:
“Section 12.13 (Plan) and Section 8 (Grant Agreement). Accelerated Vesting and
Payment. Notwithstanding any contrary provision of this document, effective as
of March 31, 2015, the 97,987 Dividend Equivalents granted under this document
shall become fully vested, and shall be settled by a cash payment to Mr. Launer
no later than April 30, 2015.”
9.Adjustment of Share Amounts. The specific share amounts set forth in Sections
l through 8 above are as of the execution date of this Agreement, and shall
continue to be subject to adjustment to the extent set forth in each of the
underlying equity plans (e.g., upon stock splits and other similar events).
Except as provided above, each of the plans and agreements being amended hereby
shall remain in effect in accordance with their terms.
Bonus Payment; Payment of Attorney Fees
1.    Bonus Payment. Effective as of March 31, 2015, FGLBS hereby grants Mr.
Launer a bonus in the amount of $300,000 (less tax withholding). Such bonus
shall be paid no later than April 30, 2015.
2.    Payment of Attorney Fees. FGLBS will pay Mr. Launer’s attorney fees
incurred in reviewing and negotiating this Agreement upon presentation of a
statement from Mr. Launer’s attorney showing the amount of such fees. Such
payment shall be treated as taxable income to Mr. Launer, and FGLBS shall add to
Mr. Launer’s taxable wages an amount sufficient to net the amount paid to Mr.
Launer’s attorney, after deducting therefrom income and payroll taxes.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this amendment on the dates
written below, effective as of March 31, 2015. This amendment may be executed in
counterparts.


FIDELITY & GUARANTY LIFE
By: /s/ Rose Boehm                                         


Name: Rose Boehm                                         


Date: March 31, 2015




FIDELITY & GUARANTY LIFE HOLDINGS, INC.
By: /s/ Rose Boehm                                         


Name: Rose Boehm                                         


Date: March 31, 2015




FIDELITY & GUARANTY LIFE BUSINESS SERVICES, INC.
By: /s/ Rose Boehm                                         


Name: Rose Boehm                                         


Date: March 31, 2015




EXECUTIVE
By: /s/ Leland C. Launer, Jr.                             
Leland C. Launer, Jr.


Date: March 31, 2015




